Citation Nr: 0704200	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-20 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Calais Regional Hospital on March 4, 
2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision issued by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Togus, Maine, which denied payment for services rendered at 
Calais Regional Hospital.  

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:  (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See also 38 C.F.R. § 17.120 (2006).  

The Court has held that all three of these statutory 
requirements must be met before payment may be authorized.  
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

The Court has also held that a "medical emergency" is a 
medical question best answered by a physician.  See Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995).  

A total disability evaluation based on individual 
unemployability has been in effect from July 2, 1999.

The veteran is seeking reimbursement for emergency room 
treatment at Calais Regional Hospital on March 4, 2004 for 
left hip pain radiating to the knee.  X-ray of the left hip 
and knee revealed no acute fracture or dislocation, but mild 
hip joint degenerative changes bilaterally.  

In both the July 2004 statement in lieu of Form 646 and in 
the December 2006 written brief presentation, the veteran's 
representative refers to an April 16, 2004 letter from Dr. 
James Whalen, reportedly submitted by the veteran, in which 
he states that the veteran was unable to travel to Togus, 
Maine for any treatment due to constant pain and discomfort 
in his lower back and left leg while riding or driving.  This 
letter is not a part of the claims file and is pertinent to 
the appeal.  On remand, attempts should be made to associate 
this letter with the claims file.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  

In addition, the Board notes that the veteran has not been 
afforded an adequate statement of the case (SOC).  Under 
38 C.F.R. § 19.29, an SOC must be complete enough to allow 
the appellant (and/or his representative) to present written 
and/or oral argument before the Board, and must contain, 
among other things, a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the agency of original 
jurisdiction's determination.  The June 2004 SOC does not 
include citations, let alone a summary and discussion, of 
applicable laws and regulations.

Accordingly, the case is REMANDED for the following action:

1.  Take all reasonable steps to 
associate with the claims file the April 
2004 letter from Dr. James Whalen 
regarding the veteran's inability to 
travel to Togus, Maine due to low back 
and left leg pain.  

2.  Consider whether further VA medical 
review is needed for the purpose of 
ascertaining whether the veteran's 
treatment on March 4, 2004 at Calais 
Regional Hospital was for emergent or 
nonemergent care, and whether VA 
facilities were feasibly available.  

3.  After ensuring the development is 
complete, re-adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
before returning the claim to the Board, 
if otherwise in order.  The SSOC should 
include a summary of the relevant law and 
regulations.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

